                                 UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------------- x
DWAYNE HARRIS,                                                          :

                                   Plaintiff,                          :
                                                                            STIPULATION
      -against-                                                        :
                                                                         Civil Action No. 1:18-cv-11681-
                                                                       : (GBD) (SN)

THE BRONX PARENT HOUSING NETWORK, INC.,                                :

                                   Defendant.                          :

                                                                        :
----------------------------------------------------------------------- x


       STIPULATION TO EXTEND TIME FOR DEFENDANT TO SERVE A
                RESPONSE TO PLAINTIFF’S COMPLAINT

        It is hereby agreed and stipulated by and between counsel for Plaintiff and counsel

for Defendant that, pursuant to F.R.C.P. 12 (a) (1) (A) and F.R.C.P. 6 (b), Defendant’s time

to serve an Answer or Motion in response to Plaintiff’s Complaint is extended through and

including March 19, 2019.

Dated: New York, New York
       March 14, 2019


       /s                                                            /s
Michelle Callner (MC-1525)                                    Corey Stark (CS-3897)
Redmond Law, PLLC                                             Corey Stark PLLC
80 Broad Street, Ste. 1202                                    110 East 59th Street, 22nd Floor
New York, New York 10004                                      New York, New York 10022
(212) 799-8989                                                (212) 324-3705
Attorneys for Defendant                                       Attorneys for Plaintiff




                                                                                                 1
